Exhibit 10.7

 

FIRST REGIONAL BANCORP

 

STOCK OPTION AGREEMENT

 

2005 STOCK OPTION PLAN

 

Non-Qualified Stock Option

 

 

THIS AGREEMENT, dated as of the        day of                      20    , by
and between First Regional Bancorp, a California corporation (the 
“Corporation”), and                           (“Optionee”);

 

WHEREAS, pursuant to the Corporation’s 2005 Stock Option Plan (the “Plan”), the
Board of Directors has authorized the grant to Optionee of a Stock Option to
purchase all or any part of                                 (              )
authorized but unissued shares of the Corporation’s no par value Common Stock at
the price of                                     ($             ) per share,
such Stock Option to be for the term and upon the terms and conditions
hereinafter stated;

 

NOW, THEREFORE, it is hereby agreed:

 

1.             Grant of Stock Option. Pursuant to said action of  the Board of
Directors, the Corporation hereby grants to Optionee the option to purchase,
upon and subject to the terms and conditions of the Plan, which is incorporated
in full herein by this reference, all or any part of
                                   (              ) Option Shares of the
Corporation’s Common Stock at the price of                                    
($              ) per share. The Stock Option granted hereunder is not

 

--------------------------------------------------------------------------------


 

intended to qualify as an Incentive Stock Option within the meaning of Section
422A of the Internal Revenue Code of 1986, as amended.

 

2.             Exercisability. This Stock Option shall be  exercisable as to
            Option Shares on                  ,             ;  as to
             Option Shares on                         , ,             ; as to
             Option Shares on                         ,             ; as to
             Option Shares on                         ,             ; as to
             Option Shares on                         ,             ; as to
             Option Shares on                         ,              and as to
             Option Shares on                     ,             . This Stock
Option shall remain exercisable as to all of such Option Shares until
                     ,             , at which time it shall expire in its 
entirety, unless this Stock Option has expired or terminated  earlier in
accordance with the provisions hereof or of the Plan. Option Shares as to which
this Stock Option become exercisable may be purchased at any time prior to
expiration of this Stock Option.

 

3.             Exercise of Stock Option. This Stock Option may be exercised by
written notice delivered to the Corporation stating the number of Option Shares
with respect to which this Stock Option is being exercised, together with cash
(or bank, cashier’s or certified check) equal to the full amount of the purchase
price of such Option Shares. Not less than ten (10) Option Shares may be
purchased at any one time unless the number purchased is the total number which
remains to be purchased under this Stock Option and in no event  may the Stock
Option be exercised with respect to fractional shares. Upon exercise, Optionee
shall make appropriate arrangements and shall be responsible for the withholding
of all federal and state income taxes then due, if any.

 

--------------------------------------------------------------------------------


 

4.             Cessation of Affiliation. Except as provided in  Paragraph 5
hereof, if, for any reason other than Optionee’s  disability or death, Optionee
ceases to be employed by or  affiliated with the Corporation or a Subsidiary,
this Stock Option shall expire three (3) months thereafter or on the date
specified in Paragraph 2 hereof, whichever is earlier. During such period after
cessation of employment or affiliation, this Stock Option shall be exercisable
only as to those increments, if any, which had become exercisable as of the date
on which the Optionee ceased to be employed by or affiliated with the
Corporation or Subsidiary, and any Stock Options or increments  which had not
become exercisable as of such date shall expire and terminate automatically on
such date.

 

5.             Termination for Cause. If Optionee’s employment  by or
affiliation with the Corporation or a Subsidiary is terminated for cause, this
Stock Option shall automatically expire unless reinstated by the Board of
Directors within thirty (30) days of such termination by giving written notice
of such reinstatement to Optionee. In the event of such reinstatement, Optionee
may exercise this Stock Option only to such extent, for such time, and upon such
terms and conditions as if Optionee had ceased to be employed by or affiliated
with the Corporation or a Subsidiary upon the date of such termination for a
reason other than cause, disability or death. Termination for cause shall
include, but shall not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of illegal activity in
connection therewith, or any conduct detrimental to the interests of the
Corporation or a Subsidiary, and, in any  event, the determination of the Board
of Directors with  respect thereto shall be final and conclusive.

 

3

--------------------------------------------------------------------------------


 

6.             Disability or Death of Optionee. If Optionee  becomes disabled or
dies while employed by or affiliated with the Corporation or a Subsidiary, or
during the three-month period referred to in Paragraph 4 hereof, this Stock
Option shall automatically expire and terminate one (1) year after the date of
Optionee’s disability or death or on the day specified in Paragraph 2 hereof,
whichever is earlier. After Optionee’s disability or death but before such
expiration, the person or persons to whom Optionee’s rights under this Stock
Option shall have passed by order of a court of competent jurisdiction or by
will or the applicable laws of descent and distribution, or the executor,
administrator or conservator of Optionee’s estate, subject to the provisions of
Paragraph 12 hereof, shall have the right to exercise this Stock Option to the
extent that increments, if any, had become exercisable as of the date on which
Optionee ceased to be employed by or affiliated with the Corporation or a
Subsidiary. For purposes hereof, “disability” shall have the same meaning as set
forth in the Plan.

 

7.             Nontransferability. This Stock Option shall not  be transferable
except by will or by the laws of descent and  distribution, and shall be
exercisable during Optionee’s lifetime only by Optionee.

 

8.             Employment. This Agreement shall not obligate the  Corporation or
a Subsidiary to employ Optionee for any period, nor shall it interfere in any
way with the right of the Corporation or a Subsidiary to increase or reduce
Optionee’s compensation.

 

9.             Privileges of Stock Ownership. Optionee shall have no rights as a
stockholder with respect to the Option Shares unless and until said Option
Shares are issued to Optionee as provided in the Plan. Except as provided in the
Plan, no adjustment will be made for

 

4

--------------------------------------------------------------------------------


 

dividends or other rights in respect of which the record date is prior to the
date such stock certificates are issued.

 

10.           Modification and Termination by Board of  Directors. The rights of
Optionee are subject to modification and termination upon the occurrence of
certain events as provided in the Plan. Upon adoption by the requisite holders
of the Corporation’s outstanding shares of Common Stock of any plan of
dissolution, liquidation, reorganization, merger, consolidation or sale of all
or substantially all of the assets of the Corporation to another corporation
which would, upon consummation, result in  termination of this Stock Option in
accordance with the Plan, this Stock Option shall become immediately exercisable
as to all unexercised Option Shares notwithstanding the incremental exercise
provisions of Paragraph 2 of this Agreement, for a period then specified by the
Board of Directors, but in any event not less than thirty (30) days, on the
condition that the terminating event described in the Plan is consummated. If
such terminating event is not consummated, this Stock Option shall be
exercisable in accordance with the terms of the Agreement, excepting this
Paragraph 10.

 

11.           Notification of Sale. Optionee agrees that Optionee, or any person
acquiring Option Shares upon exercise of this Stock Option, will notify the
Corporation in writing not more than five (5) days after any sale or other
disposition of such Shares.

 

12.           Approvals. This Stock Option may not be exercised unless and until
all applicable requirements of all regulatory agencies having jurisdiction with
respect thereto, and of the securities exchanges upon which securities of the
Corporation are listed, if any, have been complied with.

 

5

--------------------------------------------------------------------------------


 

13.           Notices. All notices to the Corporation provided  for in this
Agreement shall be addressed to it in care of its Chief Executive Officer, Chief
Financial Officer or Secretary at its main office and all notices to Optionee
shall be addressed to Optionee’s address on file with the Corporation or a
Subsidiary, or to such other address as either may designate to the other in
writing, all in compliance with the notice provisions set forth in the Plan.

 

14.           Incorporation of Plan. All of the provisions of  the Plan are
incorporated herein by reference as if set forth in full in this Agreement. In
the event of any conflict between the terms of the Plan and any provision
contained herein, the terms of the Plan shall be controlling and the conflicting
provisions contained herein shall be disregarded.

 

IN WITNESS WHEREOF, the parties hereto have executed  this Agreement as of the
date first above written.

 

 

FIRST REGIONAL BANCORP

 

 

 

 

 

By:

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------